DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 2005/0218132) (Previously cited) in view of Colling (US 5,760,373) (Previously cited).

    PNG
    media_image1.png
    424
    368
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    441
    313
    media_image2.png
    Greyscale

Regarding claim 1, Wells teaches a contact tip (collet 100; fig.7), comprising: 
an inner bore (an opening of central passage 104) configured to make direct physical contact with and conduct current to a consumable welding electrode [Examiner’s note: Since the claimed invention indicated that it is not including the consumable welding electrode, which is merely an external structure that associate with the contact tip. Therefore the consumable welding electrode is not considered a patentable structure. See para.[0003] and [0011], Wells teaches a MIG torch, collet is attached  to the liner and configured  to facilitate to supply consumable welding electrode and to improve heat transfer and electrical conductivity. Therefore the collet is capable to direct physical contact with and conduct current to a consumable welding electrode.]; 

    PNG
    media_image3.png
    439
    674
    media_image3.png
    Greyscale

a second bore (second bore; see the annotation of fig.7) configured to fit over a wire liner of a welding torch (liner 24) and located on a rear side of the contact tip relative to the inner bore (See fig.7, the second bore is located on a rear side of the collet 100 relative to the opening of central passage 104); 
screw threads (external threads 116) on an exterior of the contact tip (collet 100), wherein the screw threads comprise longitudinal slots (passageway 114) to permit welding gas to flow along an exterior of the contact tip (collet 100) (See para.[0060] “ The gas passageway 114 can allow shield gas from the annular space 30 to flow to the proximal end of the collet 100”); and 
a head (head; see the annotation of fig.7) opposite the screw threads on an exterior of the contact tip (collet 100) to enable threading and dethreading of the contact tip [Examiner’s note: the head of the collet 100 is capable to facilitate threading and dethreading of the contact tip.]
Wells does not explicitly teach the second bore having a larger diameter than the inner bore. 
However, Colling teaches in the same field of endeavor of a contact tip (Contact tip 7) comprising a second bore (second bore; see the annotation of fig.4) having a larger diameter than the inner bore (hole 37) and located on a rear side of the contact tip of the inner bore (hole 37) (See fig.4, contract tip 7 comprising a bore with laser diameter than hole 37).

    PNG
    media_image4.png
    197
    533
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    167
    487
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the diameter of the first and second bores of Wells with a contact tip with a second bore having larger an inner bore as taught by Colling, in order to align the consumable welding electrode so that to facilitate to supply the consumable welding electrode.

Regarding claim 3, Wells teaches the head (head) comprises a hexagonal cross-section (See (para.[0061] “The at least one surface 118 can be defined by an exterior surface at the proximal end of the hollow body 102, e.g., an external hexagonal shape suitable for torquing with a socket.)

    PNG
    media_image6.png
    352
    315
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    176
    351
    media_image7.png
    Greyscale

Regarding claim 4, Wells teaches the inner bore (an opening of central passage 104) extends through the head (head) (See figs.7-10, central passage 104 extends through the head).

Regarding claim 5, Wells teaches the head (head) has a smaller diameter than a major diameter of the screw threads (external threads 116) (See figs.7-10, the diameter of the cross section of head is smaller than the diameter of the cross section of external threads 116.)

Regarding claim 17, Wells teaches a contact tip (collet 100; fig.7), comprising: 
an inner bore (an opening of central passage 104) configured to make direct physical contact with and conduct current to a consumable welding electrode [Examiner’s note: Since the claimed invention indicated that it is not including the consumable welding electrode, which is merely an external structure that associate with the contact tip. Therefore the consumable welding electrode is not considered a patentable structure. See para.[0003] and [0011], Wells teaches a MIG torch, collet is attached  to the liner and configured  to facilitate to supply consumable welding electrode and to improve heat transfer and electrical conductivity. Therefore the collet is capable to direct physical contact with and conduct current to a consumable welding electrode.]; 
a second bore (second bore; see the annotation of fig.7) configured to fit over a wire liner of a welding torch (liner 24) and located on a rear side of the contact tip relative to the inner bore (See fig.7, the second bore is located on a rear side of the collet 100 relative to the opening of central passage 104); and 
screw threads (external threads 116) on an exterior of the contact tip (collet 100), wherein the screw threads (external threads 116) comprise longitudinal slots (gas passageway 114) to permit welding gas to flow along an exterior of the contact tip (collet 100) (Gas passageway 114 is configured to permit welding gas to flow along an exterior of the collet 100).
Wells does not explicitly teach the second bore having a larger diameter than the inner bore. 
However, Colling teaches in the same field of endeavor of a contact tip (Contact tip 7) comprising a second bore (second bore; see the annotation of fig.4) having a larger diameter than the inner bore (hole 37) and located on a rear side of the contact tip of the inner bore (hole 37) (See fig.4, contract tip 7 comprising a bore with laser diameter than hole 37).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the diameter of the first and second bores of Wells with a contact tip with a second bore having larger an inner bore as taught by Colling, in order to align the consumable welding electrode so that to facilitate to supply the consumable welding electrode.

Regarding claim 18, Wells teaches a head (head; see the annotation of fig.7) on an exterior of the contact tip (collet 100) to enable threading and dethreading of the contact tip [Examiner’s note: the head of the collet 100 is capable to facilitate threading and dethreading of the contact tip.].

Allowable Subject Matter
Claims 8 and 10-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Reference Wells is the closest art. Wells teaches a welding torch, comprising a first contact tip and a second contact tip with an inner bore, a second bore, screw threads, and a head, but does not teach or suggest the limitation “inner bore configured to directly contact the consumable welding electrode to conduct the preheating current to the consumable welding electrode at a second location in the welding torch”.
In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the cited references to meet the limitations in the claims.

Response to Arguments
Applicant's arguments filed on 04/25/2022 about claims 1, 7, 17, and 20 have been fully considered but they are not persuasive. 
Applicant argues: Regarding claim 1 and 17, 1) Wells does not teach “an inner bore having a first diameter configured to make direct physical contact with and conduct current to a consumable welding electrode on a first end of the inner bore, and a second diameter on a second end of the inner bore that is larger than the first diameter”. 2) Reference Wells in view of Colling destroy the intended purpose of Wells. 3) Reference Wells does not teach a “contact tip”
Regarding claim 7 and 20, the claim should be rejoined and examined because rear contact tip 2006 may be similar or identical to the second contact tip 314 in figure 3 and 13A-13C.

Examiner respectfully response: Regarding claim 1 and 17, 1) A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The functional language “configured to make direct physical contact with and conduct current to a consumable welding electrode on a first end of the inner bore” does not structural define any difference from the reference Wells. In addition, reference Wells in view of Colling teach the diameter of the second end of the inner bore is larger than the dimeter of the first end of the inner bore as shown the rejection above.
2) The paragraph {0010] of Wells cited by applicant merely discloses the compressive region 108 attached an external structure gooseneck 14 by a compressive  radial force. However, Wells is silent about the larger diameter would cause any problem of the device. One of ordinary skill in the art would modify the contact tip to have larger diameter of region 108 be still attachable to gooseneck 14, or use the modified contact tip with a welding torch with a larger gooseneck.
3) Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant does not clearly point out the structural difference between the claimed invention in claim 1 and reference Wells, but merely argues a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In addition, Examiner considered every claim language and explained why reference Wells teaches every limitation in claims 1 and 17. Furthermore, applicant cited paragraphs [0076], [0146] and [0150] to prove the criticality of the diameter of the second bore and the first bore, which is not persuasive, because there is nothing in paragraphs [0076], [0146] and [0150] to support applicant’s argument as shown below.

    PNG
    media_image8.png
    324
    691
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    235
    692
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    55
    689
    media_image10.png
    Greyscale


Regarding claims 7 and 20, applicant’s argument is not persuasive, because first, the specification clearly states rear contact tip 2006 can be similar to the second contact tip 314 in figure 3 and 13A-13C; second, none of the figures (figures 19-23) of elected species II discloses rear contact tip 2006 comprising a contact insert. Therefore, claims 7 and 20 are withdrawn from consideration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761